UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2047


EDWARD THOMAS MACIAS,

                Plaintiff - Appellant,

          v.

FEDERAL AVIATION ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cv-00580-TDS-JEP)


Submitted:   October 15, 2013             Decided:   October 18, 2013


Before WILKINSON and    GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edward Thomas Macias, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward      Thomas     Macias        seeks    to        appeal   the    district

court’s judgment adopting the recommendation of the magistrate

judge     and    dismissing       his    civil      action           without      prejudice.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders.     28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).

Because the deficiencies identified by the district court may be

remedied by the filing of an amended complaint and an amended

application      seeking     leave      to   proceed       in       forma    pauperis,     we

conclude that the judgment Macias seeks to appeal is neither a

final   judgment       nor   an   appealable        interlocutory            or   collateral

judgment.       Domino Sugar Corp. v. Sugar Workers Local Union 392,

10 F.3d 1064, 1066-67 (4th Cir. 1993).

            Accordingly,          we    deny      leave        to     proceed      in   forma

pauperis    and    dismiss        the   appeal      for        lack    of    jurisdiction.

We dispense      with    oral     argument       because        the    facts      and   legal

contentions      are    adequately      presented         in    the     materials       before

this court and argument would not aid the decisional process.



                                                                                   DISMISSED




                                             2